ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule l:20-3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension from practice of ARCADIO J. REYES of BETHESDA, MARYLAND, who was admitted to the bar of this State in 1991; and good cause appearing;
It is ORDERED that ARCADIO J. REYES is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that ARCADIO J. REYES be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State; and it is further
ORDERED that ARCADIO J. REYES comply with Rule 1:20-20 dealing with suspended attorneys.